Citation Nr: 0824689	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  07-10 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD) prior to 
December 13, 2007, and entitlement to an initial rating in 
excess of 30 percent from December 13, 2007.  

2.  Entitlement to an increased rating for status post-
operative right shoulder disability, evaluated as 10 percent 
disabling prior to December 13, 2007, and as 20 percent 
disabling thereafter.  

3.  Entitlement to an increased rating for right peroneal 
nerve neuropathy, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from March 1943 to 
October 1945, from August 1950 to August 1951, from 
September 1956 to October 1957, and from October 1959 to 
August 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  In that rating decision, the RO granted 
service connection for PTSD and assigned a 10 percent rating 
effective the date of receipt of the veteran's PTSD service 
connection claim in August 2005.  In addition, the RO denied 
an increased rating for the veteran's service-connected 
status post-operative right shoulder disability, rated as 
10 percent disabling, and for his service-connected right 
peroneal nerve neuropathy, also rated as 10 percent 
disabling.  The veteran's disagreement with the initial 
10 percent rating for PTSD and with the denial of increased 
ratings for his right shoulder disability and right peroneal 
nerve disability led to this appeal.  During the course of 
the appeal, the RO granted a 30 percent rating for PTSD from 
December 13, 2007, and a 20 percent rating for the right 
shoulder disability also from December 13, 2007.  The veteran 
continued his appeal, and the issues before the Board are 
those listed on the title page.  

The veteran testified at a hearing before a Decision Review 
Officer at the RO in January 2007.  In addition, in 
June 2008, he testified from the RO at a videoconference 
hearing before the undersigned sitting in Washington, DC.  
Transcripts of those hearings are of record.  

In June 2008, the Board granted a motion to advance the 
veteran's appeal on the Board's docket.  


FINDINGS OF FACT

1.  Throughout the appeal period, the veteran's PTSD has been 
manifested primarily by sleep disturbances including 
nightmares, short-term memory problems, anger, irritability, 
anhedonia, difficulty with concentration, and social 
isolation; he experiences great difficulty controlling his 
emotions.

2.  Throughout the appeal period the veteran's right shoulder 
disability has been manifested primarily by painful motion 
and functional loss of the right (major) arm, which 
approximates limited of motion of the arm to shoulder level 
but no worse. 

3.  The service-connected neuropathy of the right peroneal 
nerve is manifested by depressed reflexes and decreased 
sensation on the dorsum of the foot, motor weakness, 
reduction in dorsiflexion of the ankle, and complaints of 
pain intermittent falls; there has been severe impairment 
since February 2005, but there has been no foot drop or other 
showing of complete paralysis of the right common peroneal 
nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent rating, but no 
higher, have been met for PTSD throughout the appeal period.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2007).  

2.  The criteria for a 20 percent rating for the veteran's 
service-connected right shoulder disability, but no higher, 
were met from November 9, 2004, to December 13, 2007; at no 
time during the appeal period, including from 
December 13, 2007, have the criteria been met for a rating in 
excess of 20 percent for the veteran's service-connected 
right shoulder disability.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5003, 5010, 5201 (2007). 

3.  The criteria for a 30 percent rating for the veteran's 
neuropathy of the right peroneal nerve have been met from 
February 17, 2005.  38 U.S.C.A. § § 1155, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8521 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim, what information and 
evidence VA will obtain, and what information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

These notice requirements apply to all five elements of a 
service connection claim: veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran filed his claim for service connection for PTSD 
in August 2005.  In a letter dated in March 2006, prior to 
the initial adjudication of the PTSD service connection 
claim, the RO notified the veteran of the evidence needed to 
substantiate his claim for service connection for PTSD.  The 
RO told the veteran what evidence VA would obtain and what 
evidence he should provide relative to the service connection 
claim.  In its August 2006 rating decision, the RO granted 
service connection for PTSD and assigned a 10 percent rating 
effective from the date of receipt of the veteran's claim in 
August 2005.  The veteran disagreed with the 10 percent 
rating, and the RO issued a statement of the case (SOC) in 
February 2007 in which it set out in detail the rating 
criteria for mental disorders.  Thereafter, in April 2007, 
the veteran filed a timely substantive appeal.

In Dingess, the United States Court of Appeals for Veterans 
Claims (Court) held that in case where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated - it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 491.  Thus, because 
the notice that was provided before service connection for 
PTSD was granted was legally sufficient, VA's duty to notify 
relative to the PTSD claim in this case has been satisfied.  
See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 
(2007).  

With regard to the remaining increased evaluation claims 
included in this decision, the Court has found that, at a 
minimum, adequate section 5103(a) notice requires that VA 
notify the claimant that to substantiate an increased rating 
claim:  (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or 
increased in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

In this case, in the March 2006 letter referred to above, the 
RO notified the veteran it was working on his claims 
concerning increased ratings for his right shoulder and right 
peroneal nerve neuropathy and told him that to establish 
increased evaluations, the evidence must show that his 
service-connected conditions had gotten worse.  The RO 
notified the veteran that he must provide medical evidence 
showing he now met the criteria for a higher evaluation or 
must identify sources of evidence that would support his 
claim for an increased evaluation.  

In addition, in a separate letter to the veteran, also dated 
March 2006, the RO discussed the assignment of disability 
ratings and effective dates.  The RO explained that depending 
on the disability involved, it would assign a rating 
from 0 percent to as  much as 100 percent and that VA uses a 
schedule for evaluating disabilities that is published as 
title 38 Code of Federal Regulations, Part 4.  The RO 
explained that in determining the disability rating it 
considered evidence of the nature and symptoms of the 
condition, severity and duration of the symptoms, and impact 
of the condition and its symptoms on employment.  The RO told 
the veteran that if he had any information or evidence that 
he had not previously told VA about or had not submitted, and 
that information or evidence concerned the level of his 
disability, he should submit it or tell VA about it.  The RO 
stated that examples of evidence the veteran should identify 
included:  information about on-going treatment records, 
including VA or other federal treatment records he had not 
previously told VA about; recent Social Security 
Administration determination; statement from employers as to 
job performance, lost time, or other information regarding 
how his condition affects his ability to work; or statements 
discussing his disability symptoms from people who have 
witnessed how they affect him.  The RO reiterated that it 
would get any federal records he told VA about and that while 
he was responsible for getting any private records he 
identified, the RO would try to help him if he requested the 
RO to do so.  In the same letter, the RO described the kind 
of evidence considered in determining an effective date and 
provided examples of the evidence the veteran should identify 
or provide.  

The Board is aware that the March 2006 VA letters do not 
contain the level of specificity set forth in Vazquez-Flores.  
The Board finds, however, that any notice error was not 
prejudicial because review of the record demonstrates that 
the veteran was provided with information sufficient for a 
reasonable person to have understood what is necessary to 
substantiate his claims.  In this regard, the contents of the 
March 2006 letters provided the veteran notice of what the 
evidence must show, the types of evidence he should provide 
and what evidence he should obtain.  The February 2007 
statement of the case explained the criteria for the next 
higher disability rating available for the veteran's right 
shoulder disability and his right peroneal neuropathy and 
provided him with the applicable regulations relating to 
disability ratings.  The veteran had the opportunity to 
respond to all this information, the claims were subsequently 
readjudicated by the RO, and the veteran was provided a 
supplemental statement of the case in February 2008.  
Moreover, the veteran had representation throughout the 
adjudication of his claims, which is a factor that may be 
considered by the Board.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438.  Based on the foregoing, the Board finds that 
a reasonable person would have understood from the 
information that the RO provided to the veteran what was 
necessary to substantiate his increased rating claims and 
concludes that he had a meaningful opportunity to participate 
in the adjudication of his claims such that the essential 
fairness of the adjudication was not affected.  See Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  

As to the duty to assist, service medical records are in the 
file, and the veteran has been provided VA examinations 
pertinent to his claims.  The veteran has reported that he 
has received all of his treatment from VA, and those 
treatment records are in the claims file.  The veteran 
testified at hearings in January 2007 and June 2008, and he 
has not indicated that he has or knows of any additional 
information or evidence pertaining to his claims.  

Based on the foregoing, the Board finds that the VA fulfilled 
its duties to notify and to assist the veteran relative to 
the claims decided here, and thus, no additional assistance 
or notification is required.  The veteran has suffered no 
prejudice that would warrant a remand, and his procedural 
rights have not been abridged.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Increased ratings-in general

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In deciding the veteran's claims, the Board has considered 
the determinations in Fenderson v. West, 12 Vet. App. 119 
(1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007) and 
whether the veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  Hart appears to 
extend Fenderson to all increased evaluation claims.  

PTSD

Under the Rating Schedule and the General Rating Formula for 
Mental Disorders, a 10 percent rating for a mental disorder, 
including PTSD, will be assigned where there is occupational 
and social impairment due to mild or transient symptoms that 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
are controlled by continuous medication.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  A 30 percent rating is 
warranted for PTSD where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss.  Id.  

A 50 percent disability evaluation is warranted for PTSD that 
is productive of occupational and social impairment with 
reduced reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent disability evaluation is warranted for PTSD that 
is productive of occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals that interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.  

A 100 percent schedular evaluation requires total 
occupational and social impairment due to symptoms such as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  Id.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  
A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  A 
GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 is 
indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  

The veteran's service personnel records show he was in combat 
during World War II as an armorer gunner in the Army Air 
Force.  None of his service medical records during his World 
War II service or during later service include any complaint, 
finding, or diagnosis related to PTSD.  

The earliest medical evidence of record pertaining to PTSD is 
contained in a VA outpatient record showing that at an intake 
visit in April 2006 the veteran was screened for PTSD.  He 
responded yes when asked whether he had ever had any 
experience that was so frightening, horrible, or upsetting 
that in the past month he had nightmares about it or thought 
about it when he did not want to.  He also answered yes to 
the question of whether he tried hard not to think about it 
or went out of his way to avoid situations that reminded him 
of it.  He also answered affirmatively the question of 
whether he was constantly on guard, watchful, or easily 
startled.  

At a VA mental health clinic visit in May 2006, the veteran 
described stressful experiences in service, and the social 
worker who examined the veteran stated the veteran 
demonstrated intrusive thoughts and images and had frequent 
nightmares about combat incidents.  She also said he had 
physiological and emotional reactivity and demonstrated 
avoidance symptoms.  The veteran stated he had tried to 
forget these described events since he had been out of 
service, avoided thinking about the events and avoided talk 
and feelings.  The veteran reported that he avoids watching 
war movies and tries to avoid watching news of the current 
war.  He also reported diminished interest in activities, 
detachment, sleep problems, and memory and concentration 
problems.  He also reported hypervigilance.  He became 
emotional while talking about his stressful experiences in 
service.  On mental status examination, the veteran was alert 
and oriented, and cooperative.  His grooming was appropriate, 
his speech rate and rhythm were normal, and language was 
intact.  His mood was depressed.  There were no 
hallucinations or illusions; thought processes were normal, 
and there was no unusual thought content.  There was no 
suicidal or violent ideation.  The social worker stated the 
veteran's insight was limited and judgment was impulsive.  
The Axis I diagnosis was chronic PTSD.  The social worker 
assigned a GAF score of 35.  

The record includes a July 2006 Mental Health treatment plan 
for PTSD.  It was noted that the veteran's stress severity 
had been extreme, his current functioning was GAF 35 and his 
functioning in the past year had been GAF 35.  The veteran's 
problems were stated to be intrusiveness of PTSD into 
activities of daily living as evidenced by distressing 
memories of combat events, thought distortions impacted by 
trauma, and critical or negative self-talk influenced by 
intrusive thought.  The stated goal was to reduce the 
negative impact of the traumatic event on all aspects of the 
veteran's life.  The stated objectives included having 
nightmares no more than 4 times a month, no longer reacting 
to the intrusiveness in a negative manner, and coping with 
himself and others in a more positive manner on a daily 
basis.  

At a VA fee-basis PTSD examination in July 2006, the veteran 
said that he had been in the Pacific theater in World War II 
and that when he returned to the military for the Korean 
conflict his PTSD symptoms actually improved significantly 
and he was able to push his symptoms down until approximately 
a year and a half before the exam, which was when he first 
talked to a VA rep who prodded him about his experiences in 
World War II and opened a flood gate of memories.   The 
veteran stated he experiences nightmares of events during the 
war as a gunner on a B-24 aircraft.  He said he had been 
becoming more irritable and has a severe startle response.  
He said he nearly killed someone when they made a loud noise 
behind him.  He said he has been more socially withdrawn and 
isolated.  The veteran reported that he has been working as a 
volunteer counselor, but now feels he is unable to experience 
much enjoyment from the work.  He noted he has markedly 
impaired sleep, largely due to nightmares of the bombing runs 
during World War II.  He also reported significant difficulty 
with anxiety when he sees material on television that reminds 
him of military duty or the war.  

At the July 2006 examination, the veteran was neatly dressed 
and groomed, and he maintained good eye contact.  He showed 
some psychomotor slowing, and his speech was slowed and 
quiet.  His thought processes were goal oriented with no 
looseness of association and no flight of ideas.  His thought 
content was negative for suicidal or homicidal ideation and 
negative for hallucinations or delusions.  The diagnosis was 
PTSD, and the examiner said the GAF score was 
approximately 55-60 based upon loss of interest in work, 
increased irritability, difficulty sleeping, and nightmares.  
The examiner commented that the veteran has considerable 
difficulty trying to push down his PTSD symptoms and that the 
veteran felt unable to cope with their increased intensity 
that had started approximately a year and a half earlier.  

At a scheduled VA mental health clinic visit in late 
September 2006, the veteran reported he had experienced an 
increase in intrusive thoughts and images with news reports 
of the anniversary of 9/11 and became agitated and had to 
turn off the TV.  He also said that since he had received a 
letter in the mail regarding a reunion of his company in 
service, he had been remembering many of the events from 
service he had been trying to suppress.  He stated that he 
had been feeling that he was back into the military mentality 
of being detached and said, "I think I could kill someone 
and not feel anything about it."  The veteran described 
stressful events in service.  The treating social worker said 
the veteran was alert and oriented and his thoughts were well 
organized.  There was no suicidal ideation or homicidal 
ideation toward a direct target.  The assessment was PTSD, 
moderate to severe.  

At the DRO hearing in January 2007, the veteran said that as 
result of intrusive thoughts he was now down to 
about 4 to 5 hours of sleep per night.  He also testified 
that he experiences anxiety on a daily basis and he also 
experiences nightmares about stressful events in service and 
has a severe startle response.  He testified that he does not 
socialize with other people and said his socializing is with 
the plants in his garden and with his dog.  The veteran said 
that with just talking about his PTSD symptoms, he was 
"starting to get antsy again."  

At a VA fee-basis PTSD examination in December 2007, it was 
noted that the veteran had been volunteering as a counselor 
and had been providing free business consultation for people 
since about 1991.  The veteran reported that his only hobby 
was reading and that he did not go to community events or 
church.  He said he did housework, laundry, and cooking with 
his wife, who was ill with cancer.  He said he sometimes 
slept through the night but other nights he awakened during 
the night with memories and dreams about the war, which 
happened 3 or 4 times a month to as much as twice in a week.  
The examiner noted that the veteran tries to avoid thinking 
about war and has a markedly diminished interest in life 
activities, and he does things because that is what he is 
supposed to do.  He is detached from others, has no friends, 
and only keeps up with family.  The psychiatrist further 
noted that veteran has some difficulty with concentration and 
irritability.  His insight is good, though he tends to handle 
symptoms by denial.  The veteran had good hygiene and 
grooming.  There were no delusions or hallucinations, and 
there was no homicidal or suicidal ideation.  The veteran was 
oriented to person, place, time, and situation, and his 
speech was goal oriented and logical.  The psychiatrist noted 
that the veteran still jumped with sudden loud noises, if it 
sounded like a gun going off.  The veteran indicated his 
interest level was down, and the psychiatrist said anhedonia 
is present.  The psychiatrist stated that the veteran 
continues to meet the criteria for PTSD with appropriate 
stressor and symptoms.  

At the December 2007 VA fee-basis PTSD examination, the 
psychiatrist commented that the veteran described fair to 
poor psychosocial functioning.  The psychiatrist noted that 
the veteran is from the era when you do what you have to do 
and are supposed to do, and that was what the veteran has 
done.  He does, however, avoid socializing, has no friends, 
and his only contact is with family.  The psychiatrist 
commented that the veteran is not involved in activities 
outside the house except for volunteering to help people with 
their businesses, which he does because it is a good thing to 
do.  The veteran described working to keep his anger under 
control when talking to those he helps.  This is the only 
thing that gets the veteran out of the house, except for 
grocery shopping.  The psychiatrist assigned a GAF score of 
50 and said the veteran's prognosis is poor.  

At the June 2008 hearing, the veteran testified that over the 
years he had experienced panic attacks but not on any regular 
basis.  He testified that ordinarily he had managed to 
control himself and keep most of his feelings under control.  
He said that it requires a great deal of effort to maintain a 
calm posture and that as a volunteer counselor he had to do 
that on almost a daily basis.  The veteran said the only 
reason he does the volunteer work is because he must keep 
busy and that for the past four years he has run the office 
by himself and only interacts with the individual clients.  
He further testified that if he did not do the volunteer 
work, he was afraid he might lose control.  He testified that 
even so there are times that he loses control and that he has 
to watch this every minute of the day that he is awake.  The 
veteran also testified that he has some memory problems.  He 
testified that does his best to control himself in public, 
but in private, he gets angry easily.  He said he does not 
feel comfortable meeting or mingling with others and only did 
so on rare occasions.  The veteran confirmed that his wife 
had reported he was detached from others and has no friends.  

Based on review of the evidence outlined above, the Board 
finds that throughout the appeal period, the veteran's PTSD 
has been manifested primarily by sleep disturbances including 
nightmares, short-term memory problems, anger, irritability, 
anhedonia, difficulty with concentration, and social 
isolation.  The record further shows he experiences great 
difficulty controlling his emotions.  In 2006 examiners 
assigned GAF scores of 35 and 55-60 and in 2007 a GAF score 
of 50, which respectively indicate major, moderate, and 
serious impairment.  The narrative records confirms at least 
serious impairment as illustrated by the veteran's lack of 
friends, irritability and anger, and the obvious difficulty 
he has controlling his emotions as was evident from his 
testimony an demeanor at the June 2008 hearing.  The Board 
finds that viewing the evidence in its entirety shows the 
veteran's PTSD symptoms and their severity have been 
relatively consistent throughout the appeal period.  
Consideration of this situation along with the notation in 
September 2006 that the veteran stated that he had been 
feeling that he was back into the military mentality of being 
detached and said, "I think I could kill someone and not 
feel anything about it" leads the Board to conclusion, that 
throughout the appeal period, the severity of the veteran's 
PTSD has been such that it more closely approximates the 
criteria for a 50 percent rating than it does for either the 
10 percent rating assigned by the RO prior to 
December 13, 2007, or the 30 percent rating assigned from 
that date.  With application of the provisions of 38 C.F.R. 
§ 4.7 and with resolution of all reasonable doubt in the 
veteran's favor, a 50 percent rating may therefore be 
assigned for the entire appeal period.  

The evidence does not, however, support the next higher 
70 percent rating.  In none of the medical evidence is there 
a showing of suicidal ideation, evidence of obsessional 
rituals, or illogical, obscure, or irrelevant speech.  
Although the veteran has described anxiety and panic attacks, 
this has not been shown to affect his ability to function 
independently, appropriately and effectively.  The veteran's 
symptoms do include irritability, but during the appeal 
period, he has not been shown to be violent.  He is oriented 
in all spheres, and his dress and hygiene have been described 
as appropriate, precluding a finding of neglect of personal 
appearance and hygiene.  The veteran has not described, nor 
does the evidence show, persistent delusions or 
hallucinations.  Further, although the veteran works only 
with individual clients and not with other volunteers, he has 
been able to continue the volunteer work on an ad hoc basis, 
and there is not, in the Board's judgment, any indication of 
difficulty in adapting to stressful circumstances to such a 
degree as to meet or approximate the criteria for a 
70 percent rating for PTSD.  Further, although it was noted 
that the veteran has lived in significant isolation in his 
community, the record shows that he has reported that he was 
able to negotiate with the local chamber of commerce and with 
the volunteer organization's management to let him open a 
local office and run it himself.  

Based on the foregoing evidence, the Board concludes that the 
criteria for a rating in excess of 50 percent for PTSD have 
not been met at any time since August 2005.  As noted above, 
in order to be assigned the next higher 70 percent disability 
rating there must be evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  Here, 
although there is undoubtedly social and industrial 
impairment, the Board finds that the overall picture of the 
veteran's symptomatology does not approximate the criteria 
for a 70 percent rating.  Further, although there has been 
variability in the veteran's level of anxiety other symptoms 
associated with his PTSD, there does not appear to have been 
either worsening of or a diminution of PTSD symptoms at any 
time since service connection was awarded effective in 
August 2005 that would warrant the application of staged 
ratings in this case.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the evidence supports the assignment of a 
50 percent initial rating for the veteran's PTSD but that the 
preponderance of the evidence is against the assignment of 
initial rating higher than 50 percent.  The benefit of the 
doubt rule is therefore not for application because the 
evidence is not in relative equipoise on this matter.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Right shoulder

At the veteran's service retirement physical examination in 
July 1975, he reported that he had surgery for relocation of 
a shoulder tendon at an Air Force hospital in 1970.  On 
clinical examination, the examiner noted a 4-inch scar on the 
right shoulder, and there was full range of motion and 
strength.  At a VA examination in November 1975, the veteran 
was noted to have a history of surgery to relocate a tendon 
of the right shoulder in 1970.  The veteran reported that the 
surgery had been successful but with mild limitation since 
that time.  On examination, the surgical scar was well healed 
and non tender.  There was no swelling, tenderness, or 
deformity.  Extension of the right arm backwards was limited 
by about 10 degrees compared with the left arm, without 
discomfort.  Otherwise, there was full, painless range of 
motion.  The diagnosis was status post operative surgery to 
the right shoulder, minimal sequelae.  

In a rating decision dated in April 1976, the RO in San 
Diego, California, granted service connection for post-
operative residuals of surgery of the right shoulder and 
assigned a noncompensable rating.  The veteran next mentioned 
his right shoulder in a May 2004 letter in which he filed an 
increased rating claim.  

At a June 2004 VA examination, the veteran gave a history of 
having injured his right shoulder in a fall in 1970 and said 
that after that he had to change his MOS because he had a 
hard time moving his shoulder.  At the examination, shoulder 
flexion on the right side was 0 to 158 degrees, and there was 
abduction of the right shoulder to 152 degrees.  Right 
shoulder external rotation was to 82 degrees, and the 
internal rotation was to 80 degrees.  Left shoulder range of 
motion was normal.  The physician sated there was no painful 
motion elicited during the examination, but he said the 
veteran reported that if he had to constantly rotate and lift 
the arm, he became tired, fatigued, and had to stop.  The 
physician said the present disability would 
be 15 to 20 percent after repetitive motions.  X-rays of the 
right shoulder showed acromioclavicular osteoarthritis.  The 
diagnosis was status post right rotator cuff injury operated 
in 1970 with limited range of motion.  

In its August 2004 rating decision, the RO granted an 
increased rating to 10 percent for the veteran's right 
shoulder disability effective the date of receipt of the 
increased rating claim in May 2004.  The veteran did not file 
a notice of disagreement with that decision.  In a statement 
received at the RO in June 2005, the veteran said he would 
like to reopen his right shoulder condition "due to loss of 
use."  

The Court has emphasized that evaluation of musculoskeletal 
disabilities includes consideration of functional loss due to 
pain on motion, weakened movement, excess fatigability, 
diminished endurance, or incoordination, and of impairment of 
the veteran's ability to engage in ordinary activities, 
including employment.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Diagnostic Code 5010 is the code for arthritis due to trauma.  
Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint 
involved.  When the limitation of motion of the specific 
joint involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for such joint if it is a major joint.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of 
rating disability from arthritis, the shoulder is considered 
a major joint.  See 38 C.F.R. § 4.45.  

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  Normal ranges of 
shoulder motion are defined by VA regulation as follows:  
forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  Lifting the arm to shoulder level is 
lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  
Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
joint.  

Diagnostic Code 5201 provides that limitation of motion of 
the major arm at shoulder level warrants a 20 percent rating.  
Limitation of motion of the major arm to midway between the 
side and shoulder level warrants a 30 percent rating, and 
when motion is limited to 25 degrees from the side, a 
40 percent rating is warranted for the major arm.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  

Under Diagnostic Code 5202, for impairment of the humerus in 
the major arm, a 20 percent rating is warranted when there is 
malunion with moderate deformity and a 30 percent rating is 
warranted for malunion with marked deformity.  Also under 
Diagnostic Code 5202, for recurrent dislocations of the major 
arm at the scapulohumeral joint, a 20 percent rating is 
granted with infrequent episodes, and guarding of movement 
only at shoulder level; a 30 percent rating is granted when 
there are frequent episodes and guarding of all arm 
movements.  A 50 percent rating is granted for fibrous union 
of the major arm; a 60 percent rating is granted for nonunion 
(false flail joint) of the major arm; and an 80 percent 
rating is granted for loss of head of the humerus (flail 
shoulder) for the major arm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5202.  

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the major arm, a 10 percent rating is granted for 
malunion or nonunion without loose movement; a 20 percent 
rating is granted for nonunion with loose movement or for 
dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  A 
note to Diagnostic Code 5203 indicates that the alternative 
is to rate on impairment of function of the contiguous joint.  
Id.  

In this case, the Board notes that the veteran does not have 
ankylosis of the scapulohumeral joint.  He also does not have 
malunion of the humerus, fibrous union of the humerus, 
nonunion (false flail joint) of the humerus, or loss of head 
of the humerus (flail shoulder).  Thus, his shoulder 
disability will not be rated on any of those bases. 

VA progress notes include a November 2004 nurse intake note 
in which it was noted that the veteran was being seen for 
follow-up of weakness in his right arm.  The veteran stated 
he had a hard time lifting the arm above his head or twisting 
his right hand.  In a progress note of the same date, the 
veteran's VA primary care physician noted there was weakness 
of the right biceps tendon upon testing, sensory +4 with 
onset of about three months.  The impression was right biceps 
tendon tear.  The plan was to order an MRI of the right 
shoulder.  In an addendum, the physician noted the veteran 
had a rotator cuff repair in 1970 and that the veteran 
reported that in the last 4 to 5 years, he had had decreased 
strength.  He complained of increased numbness in the deltoid 
area in the last 4 to 5 months, and he stated there was a 
dull achiness.  The veteran reported decreased strength in 
pushing/pulling with the right arm and decreased grip 
strength.  He said he had to assist the right arm to raise it 
above chest height.  

A VA fee-basis MRI study of the right shoulder done in 
November 2004 showed a moderate amount of fluid in the 
subacromial/subdeltoid bursa.  There were degenerative 
changes of the acromioclavicular joint with mass effect on 
the supraspinatus tendon.  There was a full thickness tear of 
the supraspinatus tendon at its attachment with approximately 
6 millimeters (mm) of retraction.  The physician said the 
tendon appeared relatively well held in place by some 
inferior fibers, which were still attached to the humeral 
head.  The interpreting physician said there was mild partial 
intersubstance tearing of the infraspinatus tendon.  

At a VA physical therapy visit in January 2005, the veteran 
complained of weakness and shooting pain of this right 
shoulder and said it radiated to the right hand.  His main 
concern was reaching over his head, at which time the pain 
was 9 on a scale of 10.  The physical therapist reported 
there was right shoulder flexion to 70 degrees, abduction 
to 160 degrees, internal rotation to 70 degrees, and external 
rotation to 70 degrees.  Right shoulder girdle strength 
was 3+/5, and right forearm strength was 4/5.  Hand strength 
with a dynamometer was 20 pounds on the right and 60 pounds 
on the left.  Sensation was intact for light and deep 
pressure.  The assessment was:  pain of the right shoulder, 
9/10; decrease of active range of motion and strength of the 
right shoulder, 3+/5; and decreased function of the right 
upper extremity due to pain and weakness.  The physical 
therapist instructed the veteran in exercises.  

At a follow-up VA physical therapy visit in February 2005, 
the veteran reported no pain and sometimes mild pain in 
rotation motions of his right shoulder.  His main concern was 
reaching and twisting motion using the right shoulder.  The 
physical therapist instructed the veteran in strengthening 
exercises for the right shoulder.  The assessment was 
weakness of the right shoulder, more the external and 
internal rotator muscle group.  The physical therapist said 
there was active range of motion of the right shoulder with 
functional levels.  The veteran stated pain of his right 
shoulder was 0/10 and that he had mild pain, 2/10, in 
rotation motions.  The veteran received further instructions 
in strengthening exercises.  

A VA physical therapy discharge note dated in March 2005 
shows that at that time the veteran reported pain of his 
right shoulder was 0/10.  The veteran said he had good motion 
of his right shoulder and did not need to come back for 
additional treatments.  On examination, strength of the right 
shoulder girdle was 4+/5.  There was flexion to 160 degrees, 
internal rotation to 80 degrees, external rotation 
to 70 degrees, and abduction to 160 degrees.  The physical 
therapist staid that the short term goals had been met, and 
the veteran was discharged from physical therapy with a home 
exercise program for the right shoulder.  

In a letter dated in June 2006, the veteran said that the 
previous autumn he fell as a result of his service-connected 
neuropathy and that his shoulder was injured in the fall.  
The veteran stated that although he was not examined by a 
doctor familiar with this type of injury, he was sent to 
physical therapy.  The veteran said that after two 
treatments, with no apparent relief, he requested release 
from further physical therapy treatments and the 120-mile 
round trip to his home.  The veteran added that he had 
recently given up bowling due to his shoulder.  

At a VA fee-basis orthopedic examination in July 2006, the 
veteran complained of right anterior shoulder pain consisting 
of episodes of aching pain of 5/10 intensity brought on with 
reaching high over his head, doing heavy pushing, or lifting 
weights greater than 20 pounds.  On examination, the 
physician said the right shoulder had 100 percent normal 
pain-free, easy synchronous range of motion.  Right shoulder 
abduction and forward flexion were 0 to 180 degrees with 
internal and external rotation to 90 degrees without pain.  
There was no tenderness palpable, nor was there instability 
of the right shoulder.  There was no muscle wasting on the 
right.  The physician said that X-rays of the right shoulder 
revealed no fractures, osteoarthritis or osteoporosis, with 
the glenohumeral and acromioclavicular joints maintained.  
There were a few small calcifications adjacent to the lower 
portion of the glenoid rim.  The diagnosis was status post 
surgical repair of a torn rotator cuff without neurologic or 
mechanical deficit.  The physician said the veteran has no 
restrictions regarding the use of the right shoulder and arm 
for activities such as heavy lifting, pushing, pulling, and 
reaching.  The physician said the veteran had a negative 
DeLuca regarding the right shoulder, and there was no 
apparent additional function impairment following repetitive 
use of the right shoulder.  

At the January 2007 DRO hearing, the veteran said that in his 
opinion the July 2006 VA orthopedic examination regarding his 
right shoulder was a farce.  The veteran said that when he 
tried to explain something to the doctor, the doctor told him 
to just answer yes or no to the question and did not allow 
him to explain so that the doctor could understand what he 
was feeling.  The veteran testified that the doctor did not 
ask him questions that allowed him to explain where his 
problem was.  The veteran testified that he has practically 
no limitation as far as normal shoulder movements but that 
what he cannot do is twist, and he said he cannot push 
effectively.  The veteran testified that normal movements are 
not the problem; rather when he tries to twist something, he 
has no strength.  The veteran used an example of reaching up 
to an overhead socket to change a light bulb and said that if 
he cannot get it done immediately using both hands, he cannot 
change it at all.  The veteran said that reaching up and 
twisting motions make his shoulder pain flare up.  The 
veteran also testified that the physical therapy he had for 
three or four sessions did not clear up the condition and 
were a waste of time.  The veteran said he does not believe 
in taking medications and does not take any medication when 
the pain flares up.  

The veteran underwent a VA examination in December 2007.  At 
that examination, the veteran said that his baseline right 
shoulder pain is 3 to 4 out of 10.  He said the he notices 
pain occasionally and has weakness and stiffness 
occasionally.  He also reported instability and giving way, 
especially in reaching up and turning, like screwing of a 
light bulb in a socket in a ceiling.  He also reported 
fatigability and lack of endurance.  In addition the veteran 
reported flare-ups 3 to 4 times a year lasting 2 days and 
precipitated by changing light bulbs, elevating his right arm 
above his head, twisting motion, and change in the weather, 
relieved by rest and not doing these movements.  The veteran 
said that because of his right shoulder problems he was 
thinking of changing to become a left-handed bowler.  He was 
noted to be right hand dominant.  

On physical examination of the right shoulder, there was 
flexion from 0 to 100 degrees, abduction 
from 0 to 100 degrees, external rotation to 30 degrees, and 
internal rotation to 90 degrees.  Pain began at 80 degrees in 
flexion and abduction and was relieved at 60 degrees.   The 
physician said that pain was present.  He also said there was 
guarding of movement, tenderness, some abnormal movement, 
weakness, fatigue, and lack of endurance.  The physician said 
there was objective evidence of painful motion, and there was 
some instability and weakness.  The physician said that 
repetitive motion of the shoulder in flexion and abduction 
did not cause additional loss in degrees of range of motion, 
but that this function was limited by pain, fatigue, 
weakness, and lack of endurance with five times of repetitive 
use.  The physician said the pain, fatigue, weakness, and 
lack of endurance caused a major functional impact.  In an 
addendum, the physician noted that a December 2007 VA fee-
basis MRI of the right shoulder showed postoperative changes, 
supraspinatus and intraspinatus tendinosis with a tear near 
the posterior rotator interval, a small glenohumeral joint 
effusion, and acromioclavicular joint arthrosis.  

At the June 2008 hearing, the veteran emphasized he has 
problems with his shoulder when he tries to use his right arm 
over head, especially with tasks like changing a light bulb.  
The veteran testified that he only has pain when he tries to 
elevate his right arm and when he holds his right arm up 
there about a minute, the pain increases and it can be 
anywhere from 7 to 10 on a scale of 10.  

In its August 2006 rating decision, the RO continued 
the 10 percent rating for the veterna's right shoulder 
disability, and the veteran's disagreement with that decision 
led to this appeal.  During the course of the appeal, the RO 
increased the rating for the veteran's right shoulder 
disability to 20 percent effective December 13, 2007, and the 
veteran continued his appeal.  

In the August 2006 rating decision, the RO rated the 
veteran's right shoulder disability under Diagnostic Code 
5010-5203 and later rated the disability under Diagnostic 
Code 5010-5201when it raised the rating to 20 percent.  The 
use of hyphenated diagnostic codes is explained at 38 C.F.R. 
§ 4.27, which states that in the selection of code numbers, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With disease, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27.  Thus, in this case, the 
underlying disease has been identified as traumatic 
arthritis, which is rated under Diagnostic Code 5010, and the 
residual condition has been rated under the code for 
impairment of the clavicle or scapula under Diagnostic Code 
5203 or based on limitation of motion of the arm under 
Diagnostic Code 5201.  

On review of the evidence in its entirety, at no time has the 
medical evidence shown nonunion of malunion of the clavicle 
or scapula, and it is the judgment of the Board that the 
veteran's right shoulder disability is most appropriately 
rated under Diagnostic Code 5201 pertaining to limitation of 
motion of the arm.   

First, considering the period prior to the December 2007 
examination, which concerns the period during which the RO 
continued a 10 percent rating for the veteran's right 
shoulder disability, the Board notes that in November 2004, 
the veteran specifically reported he had a hard time lifting 
his right arm above his head or twisting the right hand, and 
his VA primary care physician noted weakness in the biceps.  
The November 2004 MRI showed tearing of the infraspinatus 
tendon, and at an initial VA physical therapy evaluation in 
January 2005, there was limitation of motion, with flexion 
and internal and external rotation limited to 70 degrees and 
abduction limited to 160 degrees.  The assessment after 
examination was pain of the right shoulder, 9/10; decrease of 
active range of motion and strength of the right shoulder, 
3+/5; and decreased function of the right upper extremity due 
to pain and weakness.  Although the degree of limitation of 
motion would not meet the criteria for a 20 percent rating 
under Diagnostic Code 5203, which requires motion limited to 
shoulder level for a 20 percent rating, it is the judgment of 
the Board that with application of the provisions of 
38 C.F.R. § 4.40 and § 4.45 pertaining to functional loss and 
weakened and painful motion, that the evidence supports 
a 20 percent rating starting in November 2004 when the 
veteran made clear the difficulty with overhead and twisting 
motion involving his right arm.  

Further, although the physical therapy records of 
February 2005 and March 2005 show improvement in strength and 
range of motion, the veteran has reported that he did not 
experience functional improvement in terms of his ability to 
reach and perform tasks with his arm above his head.  
Further, he in effect argues that the July 2006 VA 
examination did not identify the functional impairment 
associated with his right shoulder disability in terms of his 
inability to reach up with a twisting motion.  The Board 
notes the veteran's continuing and consistent description of 
his right shoulder symptoms, especially of pain and weakness 
on elevation of his right arm involving a twisting motion or 
with pushing or lifting weights over 20 pounds, with emphasis 
on twisting and pushing problems in his testimony at the 
January 2007 and June 2008 hearings.  The Board accepts the 
veteran's statements and testimony as credible.  With this, 
plus application of the provisions of the provisions of 
38 C.F.R. § 4.40 and § 4.45 and with resolution of reasonable 
doubt in favor of the veteran, the Board finds there was 
continuation of right shoulder functional disability 
equivalent to limitation of motion of the right arm to 
shoulder level, which warrants a 20 percent rating, under 
Diagnostic Code 5203 from November 2004.  

The Board must now consider whether a rating in excess of 
20 percent may be assigned at any time during the rating 
period, including from December 13, 2007, the effective date 
of the 20 percent rating assigned by the RO.  As noted above, 
there has been shown to be limitation of motion identified at 
the January 2005 physical therapy evaluation and limitation 
of motion of the right arm was also demonstrated at the 
December 2007 VA examination.  Although there was some 
decrease in range of motion found at the December 2007 
examination, neither then, nor before or after that date, is 
there evidence showing motion limited to shoulder level and 
it is only with application of the provisions of 38 C.F.R. 
§ 4.40 and § 4.45 pertaining to functional loss and weakened 
and painful motion that the disability can be found to be 
functionally equivalent to motion limited to shoulder level.  
The evidence does not show, nor does the veteran contend, 
that motion of the right arm has at any time been limited to 
midway between his side and shoulder level, which is required 
for a 30 percent rating under Diagnostic Code 5201.  Although 
the Board recognizes and accepts the veteran's assertions 
that he has pain and weakness associated with overhead tasks, 
such as changing a light bulb in a ceiling socket and the 
Board acknowledges that the December 2007 MRI identified a 
tear near the posterior rotator interval, the Board cannot 
find, even with application of 38 C.F.R. § 4.40 and § 4.45 
and consideration of the pain, weakness, and fatigue on 
repetitive use demonstrated at the December 2007 VA 
examination, that any time during the rating period that the 
veteran's right shoulder disability has met or approximated 
functional impairment warranting the next higher 30 percent 
rating.  

In summary, the Board finds the evidence supports a 
20 percent rating for the veteran's right shoulder disability 
from November 2004.  In addition, the Board finds that the 
preponderance of the evidence is against granting a rating in 
excess of 20 percent at any time during the appeal period, 
including from December 13, 2007.  

Neuropathy, right peroneal nerve

At the veteran's service retirement examination in July 1975, 
neurologic examination revealed decreased sensation to 
pinwheel over the distribution of the superficial pernius on 
the right; strength dorsiflexion of the right great toe was 
normal.  At a VA examination in November 1975, the veteran 
complained of loss of feeling and "pins-and-needles" 
sensation in the right lower leg.  He stated that this had 
started quite abruptly in January 1975 while he was in 
Thailand.  The veteran described the sensation as radiating 
down the front of the right lower leg to the dorsum of the 
hallux and second toe, including the dorsum of the foot.  As 
to severity, he said the sensation fluctuated erratically.  
On examination, there was objective sensory loss to light 
touch and pin-prick over the front of the right lower leg, 
from the level of the upper third to the dorsum of the 
hallux, second toe, and medial aspect of the third toe, 
including the dorsum of the foot.  The physician said the 
sensory loss was partial, but definite.  Power, tone, 
reflexes, and sensation were otherwise normal in both lower 
limbs, with full painless mobility at all joints.  The 
assessment was neuropathy, partial, right peroneal nerve, 
cause unknown.  X-rays of the right lower extremity were 
negative from hip to foot.  

At a VA neurology examination in January 1976, the veteran 
said he first experienced feelings of numbness in 
January 1975.  The physician said the examination was 
essentially unchanged from the VA examination done in 
November 1975, and patchy decrease in pin-prick sensation 
remained over the dorsum of the right foot.  The diagnosis 
was neuropathy, partial, right peroneal nerve.  

In its April 1976 rating decision, the San Diego RO granted 
service connection for neuropathy, partial, right peroneal 
nerve, and assigned a 10 percent rating under Diagnostic 
Code 8521.  That rating was continued in a March 1994 rating 
decision.  The veteran's appeal of that decision eventually 
led to a decision by the Board in June 1999 in which it 
denied an increased rating for the veteran's right peroneal 
nerve neuropathy.  Since that time, the RO denied an 
increased rating for right peroneal nerve neuropathy in a 
rating decision dated in August 2004 and notified the veteran 
of that decision, but he did not respond.  In June 2005, the 
RO received a statement from the veteran in which he said he 
would like to reopen neuropathy, right peroneal nerve "due 
to residuals foot drop & loss of use of leg."  Subsequently, 
in its August 2006 rating decision, the RO denied an 
increased rating for the veteran's service-connected 
neuropathy, right peroneal nerve, and the veteran's 
disagreement with that decision led to this appeal.  

The veteran's right peroneal neuropathy is currently rated as 
10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic 
Code 8521.  

Under Diagnostic Code 8521, a 10 percent rating is assigned 
for mild incomplete paralysis of the external popliteal nerve 
(common peroneal).  38 C.F.R. § 4.124a, Diagnostic Code 8521.  
Higher ratings are assigned as follows: 20 percent for 
moderate incomplete paralysis; 30 percent for severe 
incomplete paralysis; and 40 percent for complete paralysis, 
foot drop and slight droop of the first phalanges of all 
toes, cannot dorsiflex the foot, extension (dorsal flexion) 
of proximal phalanges of the toes is lost, abduction of foot 
is lost, adduction is weakened, and anesthesia covers the 
entire dorsum of the foot and toes.  Id.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

The words "mild," "moderate," and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2007).  Neuritis, cranial or peripheral, characterized 
by loss of reflexes, muscle atrophy, sensory disturbances, 
and constant pain, at times excruciating, is to be rated on 
the scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete, paralysis.  38 C.F.R. 
§ 4.123 (2007).  Neuritis of the common peroneal nerve is 
rated under Diagnostic Code 8621.  Similarly, neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 
(2007).  Neuralgia of the common peroneal nerve is rated 
under Diagnostic Code 8721.  

At a June 2004 VA examination, which preceded the appeal 
period, the diagnosis included status post toxic neuropathy 
of the right peroneal nerve.  The physician said that at the 
examination there was no clinical evidence of any peroneal 
nerve involvement.  In particular, the physician said that at 
the examination the veteran had no paresthesias, no 
dysesthesias, and there were no sensory abnormalities.  The 
physician also said there was no evidence of paralysis, 
neuritis, or neuralgia, nor was there evidence of any 
fatigue, weakness, or lack of endurance in the right lower 
extremity during the examination.  

At a visit to a VA nurse practitioner on February 17, 2005, 
the veteran asked about his foot symptoms, which he reported 
were worsening.  The assessment was right foot neuropathy, 
foot drop worsening, and a neurology consultation was 
planned.  

At an initial VA neurology consultation in March 2005, the 
veteran said his right leg occasionally gave out on him.  He 
said he did not think he tripped on it.  He reported that he 
fell down bowling in the recent past because of this and fell 
down on another occasion and hurt the right shoulder.  On 
examination, motor strength was within normal limits in the 
left arm and leg.  Motor strength with right hip flexion, 
knee extension/flexion, and ankle dorsi/plantar flexion were 
4 or 4+/5.  There was decreased sensation to pinprick from 
the toes to the mid foot on the right.  Deep tendon reflexes 
in the legs were 2/4 at the knees and 1/4 at the ankles.  The 
physician said the veteran limped like the right leg hurt, 
but there were no complaints of pain.  He said there was no 
foot drop.  The impression included diffuse right leg 
weakness for over 50 years.  The neurologist said the 
etiology was not definite and did not appear to be from a 
peroneal neuropathy, and he said the veteran's problem did 
not seem to be a foot drop.  He said the veteran perhaps had 
mild polio in the 1940s and did not realize it.  The 
neurologist recommended EMG/NCS (electromyography/nerve 
conduction studies)

The veteran underwent a VA EMG/NCS of the lower extremities 
in April 2005.  On clinical examination, motor strength for 
right hip flexion, heel extension/flexion, and ankle 
dorsi/plantar flexion was 4 or 4+/5.  The veteran was able to 
walk on both heels and toes, but better on the left.  
Sensation to vibration was decreased in the feet (not felt 
over the metatarsophalangeal (MTP) joints), and sensation to 
pinprick was decreased in the tips of the toes on the left 
and from the toes to mid foot on the right.  Deep tendon 
reflexes in the legs were 2/4 at the knees, 1/4 at the left 
ankle, and trace/4 at the right ankle.  After the EMG/NCS, 
the impression was that the electrodiagnostic findings 
indicated a sensorimotor axonal neuropathy involving both 
lower extremities.  The physician further stated there were 
diffuse weakness, decreased recruitment, and polyphasia of 
all muscles of the right lower extremity without denervation 
potentials seen in any muscles proximal to the foot.

At a VA neurology follow-up visit in May 2005, the veteran 
was noted to be complaining of worsening foot drop, numbness, 
and weakness in the right lower extremity.  The physician 
noted the April 2005 EMG/NCS findings outlined above.  On 
clinical examination, motor strength was within normal limits 
in the left leg.  On the right, hip flexion, knee 
extension/flexion, and ankle dorsi/plantar flexion were 4 or 
4+/5.  Deep tendon reflexes in the legs were 2/4 at the knees 
and 1/4 at the ankles.  The veteran was able to walk on both 
heels and toes, but better on the left.  The physician noted 
the veteran limped like the right leg hurt, but did not 
complain of pain.  The physician stated there was no foot 
drop.  After examination, the physician said there was mild 
peripheral neuropathy involving sensation in both feet.  The 
impression also included diffuse right leg weakness for over 
50 years.  The neurologist said the etiology was not 
definite.  He said it did no appear to be from a peroneal 
neuropathy, and the problem did not seem to be a foot drop.  
The neurologist said that perhaps the veteran had mild polio 
in the 1940s and did not realize it.  The neurologist said 
the EMG findings would be consistent with a motor neuron 
disease like polio, though an old right lumboscaral 
plexopathy was also possible, though not very common.  There 
was no change in the report of an August 2005 neurology 
clinic visit.  

At a VA neurology clinic visit in November 2005, the 
neurologist noted the veteran reported no change in symptoms.  
On examination, the veteran was able to walk on both heels 
and toes, but a little better on the left.  Sensation to 
vibration was decreased in both feet (not felt over MTP 
joints).  There was decreased sensation to pin prick in the 
toes on the left, and from the toes to the ankle on the 
right.  Deep tendon reflexes were 2/4 at each knee, 1/4 at 
the left ankle, and 0/4 at the right ankle.  The physician 
noted a slight limp.  He said there was no foot drop, and 
there were no complaints of pain.  The neurologist 
recommended that the veteran be discharged from the neurology 
clinic.  

In the report of a July 2006 VA fee-basis consultation and 
EMG study, the neurologist noted that the veteran reported 
that he had had weakness of the right leg for 30 years.  He 
said the right leg tended to give out.  On clinical motor 
examination, tone, bulk, and strength were normal.  Deep 
tendon reflexes were 2+ and symmetrical.  Sensation was 
normal to pin prick and light touch.  Gait was normal, and 
coordination was normal.  The neurologist performed EMG and 
NCS, and it was his impression that there was clinical and 
electrodiagnositic evidence consistent with a right common 
peroneal neuropathy and specifically noted there was no 
response of the right common peroneal nerve to electrical 
stimulation of the ankle or around the knee.  He also noted 
there was clinical and electrodiagnostic evidence consistent 
with a peripheral neuropathy affecting the lower extremities.  

At the January 2007 DRO hearing, the veteran testified that 
in the past at examinations he had said he had no pain in 
this right lower extremity because he thought that when the 
doctors were asking about the current moment.  The veteran 
testified that he realized he had been having right leg pain 
for years and that recently he had had the pain continuously 
for two days and ordinarily did not have it that long.  He 
said that in the past it was probably there for a day or so 
and at other times he just had a kind of discomfort.  

At the December 2007 VA examination, the veteran estimated 
that he had been limping for more than 32 years.  He reported 
he currently had frequent falls, with falls two times in the 
past three months.  He said he even fell while bowling.  The 
veteran reported that his right leg was getting progressively 
worse and had flare-ups.  He said that anything could bring 
it on, particularly weight bearing.  He reported he had 
flare-ups two to three times a month.  He said the flare-ups 
were severe and lasted a few minutes.  He reported that the 
flare-ups include weakness, fatigue, and functional loss.  
The veteran said he notices paresthesias, dysesthesias, and 
marked weakness of the right lower extremity and said it 
"falls out."  The veteran reported that it severely 
interferes with his daily activities and prevents him from 
bowling and playing golf.  He said falling is an 
embarrassment and happens spontaneously.  

The physician said the veteran had sensory and motor 
impairment affecting the distribution of the peroneal nerve 
as weakness, neuritis, neuralgia.  The physician said he was 
unable to identify specifically the nerve and motor 
impairment.  On examination, the veteran could feel the 
vibration of a tuning fork over each knee.  The feeling of 
the vibration was fleeting when checking the dorsum of the 
foot and malleolus and lateral side of the foot, bilaterally.  
The physician said the affected joint was the right ankle 
with plantar flexion from 0 to 45 degrees and dorsiflexion 
from 0 to 5 degrees against gravity and strong resistance.  
The right ankle was not painful on motion, nor was the right 
ankle additionally limited by pain, fatigue, weakness, or 
lack of endurance.  

At a December 2007 VA fee-basis neurology consultation and 
EMG/NCS, the veteran said his right leg occasionally gives 
out and there is no warning.  He said it occurs about once 
every three months and there is no pain.  On clinical 
examination, there were absent ankle reflexes, bilaterally.  
There was grade 4/5 weakness of the dorsiflexors on the 
right, and there was diminished pinprick sensation of the 
dorsal surface of the right foot.  After EMG/NCS studies, the 
physician said there was clinical and electrodiagnostic 
evidence consistent with a right common peroneal neuropathy, 
most likely due to compression of the right common peroneal 
nerve at the head of the right fibula.  The physician said 
the tendency of the right leg to give out for the last 
30 years was most likely due to the right common peroneal 
neuropathy.  

At the June 2008 hearing the veteran testified that he has no 
warning before his right leg gives away and that it might 
happen twice in one week and then again only months later.  
The veteran also testified that he has loss of feeling in his 
right foot but he does not know what is causing it.  The 
veteran testified that his wife and others had recently 
mentioned on almost a daily basis that they noticed he was 
limping on his right leg.  

The veteran, who is currently assigned a 10 percent rating 
for the service-connected neuropathy of the peroneal nerve 
under Diagnostic Code 8521 for mild incomplete paralysis of 
the peroneal nerve, asserts that his disability cause 
sufficient functional impairment to warrant an increased 
evaluations, and he has said he has foot drop.  

The medical findings at the June 2004 VA examination showed 
no more than mild impairment of the right lower extremity 
associated with neuropathy of the right peroneal nerve, with 
the physician stating there was no evidence of paralysis, 
neuritis, or neuralgia.  

The Board notes, however, at the visit to a VA nurse 
practitioner on February 17, 2005, the veteran reported 
worsening right foot symptoms, and the assessment at that 
time was foot drop, and neurology consultation was planned.  
The VA neurologist who examined the veteran and considered 
the results of EMG/NCS studies found the veteran does not 
have foot drop, and the Board gives greater weight to those 
statements than to the February 2005 statement of the nurse 
practitioner who reported no specific clinical findings in 
her report.  Nonetheless, the subsequent neurology 
consultation reports, including those with EMG/NCS results, 
along with VA examinations and hearing testimony show the 
veteran experiences decreased motor strength, at the 4/5 
level, in the right lower extremity, decreased sensation to 
pin prick over the dorsum of his right foot, right ankle 
dorsiflexion limited to 5 degrees (normal is 20 degrees per 
38 C.F.R. § 4.71, Plate II), intermittent pain, and a limp, 
all of which have been attributed to the service-connected 
neuropathy of the right peroneal nerve.  In addition, the 
veteran has reported falls, which a neurologist has 
attributed to the service-connected disability.  

In the Board's judgment, from February 17, 2005, the overall 
disability picture more nearly approximates the criteria for 
severe incomplete paralysis under Diagnostic Code 8521, and a 
30 percent may be granted from that date.  There is, however, 
no evidence of complete paralysis in that foot drop has not 
been shown, and there has been no finding of drooping of the 
first phalanges of the toes or loss of extension of the 
proximal phalanges of the toes.  The veteran retains some 
ability to dorsiflex the foot, and although there is 
anesthesia over the dorsum of the right foot, it does not 
involve the toes.  Further, there is no showing of loss of 
abduction of the foot.  The Board therefore finds that the 
evidence does not meet or approximate the criteria for 
complete paralysis of the common peroneal nerve under 
Diagnostic Code 8521.  

Extraschedular rating consideration

VA may assign an extraschedular rating when there is an 
exceptional or unusual disability picture that makes it 
impractical to apply the regular standards of the Rating 
Schedule.  An exceptional or unusual disability picture is 
characterized by factors such as marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1) (2007).  The Board does not have the authority 
to assign an extraschedular rating in the first instance.  
When an extraschedular rating may be warranted, the Board 
must refer the case to designated VA officials.  Bagwell v. 
Brown, 9 Vet. App. 377 (1996).  

In determining whether an extraschedular rating is necessary, 
VA must compare the level of severity and the symptomatology 
of the claimant's disability with the established criteria 
provided in the rating schedule for that disability.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  As detailed in the 
discussion above, the Board finds that the criteria 
reasonably describe the veteran's disability level and 
symptomatology related to the service-connected disabilities 
at issue.  As such, the veteran's disability picture is 
contemplated by the rating schedule and schedular evaluations 
are adequate.  

The Board further notes that the veteran has not had frequent 
hospitalizations for his PTSD, right shoulder disability, or 
for neuropathy of the right peroneal nerve.  Additionally, 
the evidence does not show marked interference with 
employment due any of the disabilities at issue in this 
decision, and there is no evidence that the veteran is 
occupationally impaired beyond the level contemplated in the 
assigned disability ratings, nor is there anything in the 
evidence to indicate that the veteran's PTSD, right shoulder 
disability, or right peroneal nerve neuropathy causes any 
unusual employment impairment.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (disability rating itself is a 
recognition that industrial capabilities are impaired).  
Thus, there is no need to refer the rating of the veteran's 
PTSD, right shoulder disability, or right peroneal nerve 
neuropathy, to designated VA officials for consideration of 
an extraschedular rating


ORDER

An initial 50 percent rating for PTSD is granted, subject to 
the laws and regulations controlling the disbursement of 
monetary benefits.  

A 20 percent rating for the veteran's service-connected right 
shoulder disability is granted from November 9, 2004, to 
December 13, 2007, subject to the laws and regulations 
controlling the disbursement of monetary benefits.  

A rating in excess of 20 percent for the veteran's right 
shoulder disability subsequent to December 13, 2007, is 
denied.  

A 30 percent rating for the veteran's neuropathy of the right 
peroneal nerve is granted from February 17, 2005, subject to 
the laws and regulations controlling the disbursement of 
monetary benefits.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


